Title: To Thomas Jefferson from Richard Cutts, 16 July 1804
From: Cutts, Richard
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Pepperrellboro. July 16th. 1804
               
               Your favr. of the 20th Inst. did not come to hand whilst I was in Boston, I regret the circumstance as it would have given me great satisfaction to have personally attended to the business, & prevented so much delay—Immediately after receiving your Letter—I wrote to my Agents in Boston, who informed me it was against the rules of the Institution to suffer sheet Glass with the Bull’s eye to be delivered from the Manufactory, but that it could be done from the Glass House in the Country—I have this day received for answer, “that they can make a sheet from 4 to 4½ feet diameter, that the price will be about 5 Dollars ⅌ sheet—I have ordered tow sheets (if possible of a larger size) to be packed & shipped agreeable to your directions. It will be quite as convenient to receive the pay on my return to the City—I hope the delay attending the exicution of this little commission, will not prevent your calling again, whenever occasion requires—
               Mrs. Cutts joins me in presenting our best regards for your health & happiness—
               I am Sir, with respect & esteem your Humbl Sert.
               
                  
                     Richd Cutts
                  
               
            